Title: To Thomas Jefferson from John Nye, 28 November 1804
From: Nye, John
To: Jefferson, Thomas


                                                
                            Dear Sir
                     
                            Novr. 28—1804—
                        

                        I the undersigned do testify that Some time Since being in company with Col. Edwd Pope Collector of the district of N: Bedford, and a number of other gentlemen, at the House of Joshua Crocker in holder in Said town, and after dinner the Said Pope attackted the Rev Calvin Chaddock condeming an Oration which he  the Said Chaddock had deliverd in Said town, in the presence of Said Pope and a large concourse of other citizens among other things Mr. Chaddock made a number of favourable remarks with respect to Mr. Jefferson, then President of the United States, and Mr. Pope appeared to be very dissterssd with these remarks; and made the following observations, as near, as I can recollect; with a view, as I conceive too prejudice the minds of those present against the President: (viz) Mr Chaddock, I am surprized that you Should come into this this Place. when you knew the people were generally federalists, and Say So many good things of Mr Jefferson; a man of an infamous moral character—a man of no religion—and who wishes the destruction of all religion, and all good government—who is a partickular friend to the french nation, and french Politics, and especially, to Bonaparte the ringleader of all wickedness. And for you, Said he, a profeser and a preacher of the Gospell to extol and eulogize a man of Such character and principles is surprising. And many other things he Said of a like nature the perticular expression made use of has escaped my memmory. The conversation continued for Several hours and thro. the whole Mr Popes principle object appeared to be to bring the President into contempt—
                        
                            John Nye
                     
                        
                    